EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative Srinivasa, Chethan K. on 21 Jul 2022.

The claims have been amended as follows:
In reference to claim 1, the phrase, on lines 29-32: 
“establishing, by the processor, the selected first 3D object with the viewer input device for detecting interactions with the prioritized 3D object displayed on the display device by the viewer input device, the prioritized 3D object being updated on the screen of the display device based on the interactions” 
has been changed to: 
“establishing, by the processor, the selected first 3D object with the viewer input device for detecting interactions with the selected first 3D object displayed on the display device by the viewer input device, the selected first 3D object being updated on the screen of the display device based on the interactions”.

In reference to claim 4, the phrase, on line 5:
“the smallest screen area” 
has been changed to:
“a smallest screen area”.


In reference to claim 6, the phrase, on line 3:
“includes” 
has been changed to:
“includes:”.
The phrase, on line 9:
“determining, by the processor, a screen area of said 3D objects” 
has been changed to:
“determining, by the processor, the screen areas of said 3D objects”.
The phrase, on line 11:
“setting the the at least two 3D objects as any 3D object with the smallest screen area” 
has been changed to:
“setting the at least two 3D objects as any 3D object with a smallest screen area”.

In reference to claim 11, the phrase, on line 6:
“the smallest screen area” 
has been changed to:
“a smallest screen area”.

In reference to claim 13, the phrase, on line 9:
“determine a screen area of said 3D objects” 
has been changed to:
“determine the screen areas of said 3D objects”.
The phrase, on line 12:
“the smallest screen area” 
has been changed to:
“a smallest screen area”.

In reference to claim 18, the phrase, on lines 4-5:
“the smallest screen area” 
has been changed to:
“a smallest screen area”.

In reference to claim 20, the phrase, on line 7:
“determine a screen area of said 3D objects” 
has been changed to:
“determine the screen areas of said 3D objects”.
The phrase, on line 10:
“the smallest screen area” 
has been changed to:
“a smallest screen area”.

In light of these amendments, Claims 1-6, 8-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 1, 8, and 15. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 1, 8, and 15:

“determining, by the processor, a set of 3D objects of the plurality of 3D objects sharing coordinates (XS, YS) on the screen and located along the depth direction (ZS), determining the set of 3D objects includes determining a depth value for each 3D object of the set of 3D objects;
prioritizing, by the processor, at least two 3D objects from the set of 3D objects based on screen areas of the set of 3D objects, transparency of the set of 3D objects, depth values of the set of 3D objects, and opaqueness of at least one 3D object of the set of 3D objects currently displayed to improve selection of at least one of mutually occluded 3D objects and mutually partially occluded 3D objects in the virtual environment, the screen areas of the set of 3D objects determined using actual dimensions of the set of 3D objects in the virtual environment; 
selecting, by the processor, a first 3D object from the at least two 3D objects based on a number of previous actions performed on the first 3D object via the viewer input device being greater than a number of actions performed on a second 3D object of the at least two 3D objects when the first 3D object was included in one or more previous sets of 3D objects while sharing previous coordinates on the screen and located along previous depth directions; and
establishing, by the processor, the selected first 3D object with the viewer input device for detecting interactions with the selected first 3D object displayed on the display device by the viewer input device, the selected first 3D object being updated on the screen of the display device based on the interactions”

These limitations, in specific combinations as recited in the independent claims 1, 8, and 15, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173